                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

WALTER LOPEZ                             §
        Petitioner,                      §
                                         §
v.                                       §   CIVIL CASE NO. 3:18-CV-1049-K
                                         §   (CRIMINAL NO. 3:07-CR-286-K-7)
UNITED STATES OF AMERICA,                §
         Respondent.                     §




        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. Plaintiff/Petitioner filed objections, and the Court has

made a de novo review of those portions of the proposed findings and recommendation

to which objection was made.        The objections are overruled, and the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

      IT IS THEREFORE ORDERED that the Petition for Writ of Audita Querela is

summarily DISMISSED WITH PREJUDICE.

      SO ORDERED.

      Signed February 5th, 2019.

                                             ___________________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
